MANAGEMENT’S DISCUSSION AND ANALYSIS March 10, The following is MDS Inc.’s (MDS or the Company) Management’s Discussion and Analysis (MD&A) of the results of operations for the three months ended January 31, 2010 and its financial position as of January 31, 2010. This MD&A should be read in conjunction with the unaudited quarterly consolidated financial statements and related note disclosures. Readers are also referred to the Company’s fiscal 2009 financial reports, which includes the Annual Report, audited annual consolidated financial statements, MD&A, Form 40-F, and Annual Information Form (AIF). Each of these documents is available as applicable on MDS’s website at www.mdsinc.com or at www.sedar.com and www.sec.gov. Our MD&A is intended to enable readers to gain an understanding of MDS’s current results and financial position. To do so, we provide information and analysis comparing the results of operations and financial position for the current interim period with those of the preceding fiscal year. We also provide analysis and commentary that we believe is required to assess the Company’s future prospects.Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations.These forward-looking statements are affected by risks and uncertainties that are discussed in this document, as well as in the AIF, and that could have a material impact on future prospects.Readers are cautioned that actual events and results will vary. Amounts are in millions of United States (U.S.) dollars, except per share amounts and where otherwise noted. Caution regarding forward-looking statements From time to time, we make written or oral forward-looking statements within the meaning of certain securities laws, including under applicable Canadian securities laws and the “safe harbour” provisions of the United States Private Securities Litigation Reform Act of 1995.This document contains forward-looking statements, the strategy of the continuing businesses, the completion of the sale of MDS Analytical Technologies and MDS Pharma Services Early Stage operations, details of the proposed substantial issuer bid, as well as statements with respect to our beliefs, plans, objectives, expectations, anticipations, estimates and intentions.The words “may”, “could”, “should”, “would”, “outlook”, “believe”, “plan”, “anticipate”, “estimate”, “project”, “expect”, “intend”, “indicate”, “forecast”, “objective”, “optimistic”, and words and expressions of similar import, are intended to identify forward-looking statements. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, which give rise to the possibility that predictions, forecasts, projections and other forward-looking statements will not be achieved.We caution readers not to place undue reliance on these statements as a number of important factors could cause our actual results to differ materially from the beliefs, plans, objectives, expectations, anticipations, estimates and intentions expressed in such forward-looking statements. These factors include, but are not limited to: management of operational risks; the strength of the global economy, in particular the economies of Canada, the U.S., the European Union, Asia, and the other countries in which we conduct business; the stability of global equity markets; obligations retained and projected adjustments thereto and their success as ongoing businesses, or at all; the fact that our operations will be substantially reduced as a result of the sale of MDS Analytical Technologies and MDS Pharma Services Early Stage operations; assets and liabilities that we will retain from the businesses sold; obligations retained and projected adjustments thereto and their success as ongoing businesses, or at all; successful implementation of structural changes, including restructuring plans; our ability to complete other strategic transactions and to execute them successfully; our ability to negotiate future credit agreements which may or may not be on terms favourable to us; our ability to secure a reliable supply of raw materials, particularly cobalt and critical medical isotopes including the return to service of the National Research Universal reactor owned and operated by Atomic Energy of Canada Limited; the impact of the movement of the U.S. dollar relative to other currencies, particularly the Canadian dollar and the Euro; changes in interest rates in Canada, the U.S., and elsewhere; the effects of competition in the markets in which we operate; the timing and technological advancement of new products introduced by us or by our competitors; our ability to manage our research and development; the impact of changes in laws, trade policies and regulations, and enforcement thereof; regulatory actions; judicial judgments and legal proceedings; our ability to maintain adequate insurance; our ability to successfully realign our organization, resources and processes; our ability to retain key personnel; our ability to have continued and uninterrupted performance of our information technology systems; our ability to compete effectively; the risk of environmental liabilities; our ability to maintain effectiveness of our clinical trials; new accounting standards that impact the policies we use to report our financial condition and results of operations; uncertainties associated with critical accounting assumptions and estimates; the possible impact on our businesses from third-party special interest groups; our ability to negotiate and maintain collective-bargaining agreements for certain of our employees; natural disasters; public-health emergencies and pandemics; international conflicts and other developments including those relating to terrorism; other risk factors described in section 3.10 of our AIF; and our success in anticipating and managing these risks. The foregoing list of factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to the Company, investors and others should carefully consider the foregoing factors and other uncertainties and potential events.We do not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by us or on our behalf, except as required by law. Our business MDS is a global health science company that provides market-leading products and services used for the prevention, diagnosis and treatment of disease. The Company’s operations consist of its MDS Nordion business (medical imaging and radiotherapeutics, and sterilization technologies) as well as certain other corporate functions, which are reported as Corporate and Other. Key events of the first quarter of fiscal 2010 During the first quarter of fiscal 2010, MDS continued its strategic repositioning initiatives, which culminated in the following key events: · MDS completed the sale of MDS Analytical Technologies to Danaher Corporation for $641 million in cash, after estimated adjustments. · MDS signed agreements to sell MDS Pharma Services Early Stage (Early Stage) for $45 million, including a $25 million note and 15% minority interest in one of the acquiring entities and completed the sale on March 5, 2010. ·MDS notified its note holders of its intent to fully redeem its outstanding senior unsecured notes three days following the sale of MDS AnalyticalTechnologies and repaid $223 million on February 3, 2010. ·MDS cancelled its C$500 million revolving credit facility, which had no outstanding or undrawn amounts. ·MDS initiated a substantial issuer bid to repurchase for cancellation up to $450 million of its outstanding Common shares. The completion of the aforementioned sale of Early Stage marks the end of our strategic repositioning, including the disbanding of the Company’s Special Committee, and enables MDS to move forward with a focus on MDS Nordion, which has leadership positions in medical imaging and radiotherapeutics, and sterilization technologies. On March 11, 2010, at MDS’s Annual and Special Meeting of Shareholders, a special resolution changing the Company’s name to Nordion Inc. was approved. Sale of MDS Analytical Technologies On January 29, 2010, we completed the sale of MDS Analytical Technologies to Danaher Corporation, which included the Company’s 50% interest in its two joint ventures, Applied Biosystems MDS Analytical Technologies Instruments and PerkinElmer Sciex Instruments for total consideration of $650 million. The sale was structured as a stock and asset purchase transaction. We received cash of $641 million, which included a $9 million reduction related to preliminary closing adjustments for net working capital, cash and indebtedness amounts. We also recorded a further reduction in net proceeds of $15 million, transaction costs of $23 million and the forgiveness of debt of $4 million. We expect the final net proceeds will be approximately equal to the carrying value of net assets sold based on our current best estimates, which is lower than our estimate disclosed in the fourth quarter of fiscal 2009 of a $10 million to $20 million gain due to a change in estimates for post closing adjustments and tax provision amounts along with additional capital expenditures and transaction costs incurred to the date of close. We expect to finalize the gain (loss) on the sale during fiscal 2010 for post-closing adjustments. As part of the sale of MDS Analytical Technologies, our joint venture partnership with Applied Biosystems was dissolved. A disagreement has arisen between the former partners (MDS and Life Technologies Corporation) as to the appropriate treatment of certain inventory sold by the partnership to Applied Biosystems prior to the closing. The overall financial impact to MDS could be approximately $10 million.
